Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 1 of 6



                                                                 Exhibit 1
Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 2 of 6
Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 3 of 6
Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 4 of 6
Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 5 of 6
Case 1:20-cv-03747-NRN Document 1-2 Filed 12/22/20 USDC Colorado Page 6 of 6
